 



Exhibit 10.1
AGREEMENT
BETWEEN
ORIENTAL FINANCIAL GROUP INC.
AND
JOSÉ J. GIL DE LAMADRID
     AGREEMENT made as of the 10th day of November, 2006, by and between
ORIENTAL FINANCIAL GROUP INC., a financial holding company which has its
principal office in San Juan, Puerto Rico (hereinafter referred to as the
“Company”) and JOSÉ J. GIL DE LAMADRID (sometimes hereinafter referred to as the
“Chairman”).
WITNESSETH:
     WHEREAS, José J. Gil de Lamadrid was elected as non-executive Chairman of
the Company’s Board of Directors on November 1, 2006;
     WHEREAS, the retention of Mr. Gil de Lamadrid’s services as non-executive
Chairman of the Company’s Board of Directors is of material importance to the
enhancement of the value of the Company’s business;
     WHEREAS, the Company and the Chairman wish to enter into this Agreement and
intend that this Agreement shall become effective as of November 1, 2006;

 



--------------------------------------------------------------------------------



 



     NOW THEREFORE, in consideration of the mutual covenants set forth, the
Company and the Chairman do hereby agree as follows:
     1. TERM OF ENGAGEMENT
     1.1 The Company hereby retain the services of Mr. José J. Gil de Lamadrid
as Chairman of its Board of Directors and the Chairman hereby accepts such
retention and agrees to render such services to the Company on the terms and
conditions set forth in this Agreement for a term of three (3) years commencing
on November 1st, 2006 (the “Effective Date”) and terminating on October 31,
2009, unless further extended or sooner terminated in accordance with the terms
and conditions hereinafter set forth.
     Not less than one hundred twenty (120) days in advance of the expiration of
the term of this Agreement the parties will determine whether to extend the term
and, if extended, under which terms and conditions.
     1.2 During the term of this Agreement, the Chairman shall devote his best
efforts to performing such services for the Company as may be consistent with
his title of non-executive Chairman of the Company’s Board of Directors.
     1.3 The services of the Chairman to the Company shall be rendered
principally in the Commonwealth of Puerto Rico, but he shall do such traveling
on behalf of the Company as may be reasonably required by his duties.

2



--------------------------------------------------------------------------------



 



     1.4 The Chairman shall continue to occupy his position as a Director of the
Company and of the Bank. Furthermore, during the term of this Agreement or
extension thereof and for any elections of Directors of the Company in which his
term as Director will expire, the Board of Directors shall nominate and
recommend to the stockholders the election of the Chairman as a Director and, if
elected, the Board of Directors of the Company and of the Bank shall,
respectively, name the Chairman to the position of Chairman of the Board of
Directors of the Company and of the Bank.
     2. COMPETITIVE ACTIVITIES:
     2.1 The Chairman agrees that during the term of this Agreement, except with
the express written consent of the Company’s Board of Directors, he will not,
directly or indirectly, engage or participate in, become a director of, or
render advisory or other services for, or in connection with, or become
interested in, or make financial investment in any firm, corporation, business
entity or business enterprise competitive with or to any business of the
Company; provided, however, that the Chairman shall not thereby be precluded or
prohibited from owning passive investments including investments in the
securities of other financial institutions, so long as such ownership does not
require him to devote substantial time to the management or control of the
business or activities in which he has invested.
     2.2 The Chairman agrees and acknowledges that during the time that this
Agreement is in effect, he will maintain an intimate knowledge of the activities
and affairs of the Company including trade secrets and other confidential

3



--------------------------------------------------------------------------------



 



matters. As a result, and also because of the special, unique, and extraordinary
services that the Chairman is capable of performing for the Company or one of
its competitors, the Chairman recognizes that the services to be rendered by him
hereunder are of a character giving them a peculiar value, the loss of which
cannot be adequately or reasonably compensated for by damages. Therefore, if
during the time he is rendering services to the Company, the Chairman renders
services to a competitor of the Company other than as authorized pursuant to
Section 2.1 hereof, the Company shall be entitled to immediate injunctive or
other equitable relief to restrain the Chairman from rendering his services to
the competitor of the Company, in addition to any other remedies to which the
Company may be entitled under law; provided, however, that the right to such
injunctive or other equitable relief shall not survive the termination of this
Agreement.
     3. COMPENSATION AND REIMBURSEMENT OF EXPENSES:
     3.1 Compensation. The Company will compensate and pay for the Chairman’s
services an annual base fee of $200,000 payable in equal monthly installments.
The Chairman’s annual base fee for any extension of the term of this agreement
shall be mutually agreed by the Company and the Chairman.
     3.2 Bonus. The Chairman shall be paid an annual cash bonus of $50,000 for
each year of the term of this Agreement. Fifty percent (50%) of the annual cash
bonus shall be paid to the Chairman not later than December 31 of each year of
the term of this Agreement, commencing with a $25,000 payment due on or before
December 31, 2006. The other fifty percent (50%)

4



--------------------------------------------------------------------------------



 



of the annual cash bonus shall be paid to the Chairman not later than June 30 of
each year of the term of this Agreement, commencing with a $25,000 payment due
on or before June 30, 2007.
     3.3 Allowance for Expenses. The Company shall pay the Chairman an allowance
of $50,000 for each year of the term of the Agreement to cover costs and
expenses incurred by the Chairman at his sole discretion in providing the
services hereunder, including without limitation,(i)car related costs and
expenses,(ii)membership fees and dues incurred in obtainig and/or maintaining
memberships in social and business clubs as well as expenses incurred by the
Chairman at such clubs and, (iii)any other general representation costs and
expenses
     3.4 Reimbursement of Expenses. Not less frequently than monthly, the
Company shall pay for or reimburse the Chairman for all reasonable travel and
other expenses incurred by the Chairman in the performance of his duties under
this Agreement, including, without limiting the generality of the foregoing, the
allowance for expenses provided for in Section 3.3 above.
     3.5 Office. The Company shall furnish the Chairman with office facilities
and provide all necessary secretarial services and such other assistance and
accommodations as shall be suitable to the character of the Chairman’s position
and adequate for the performance of his duties hereunder.

5



--------------------------------------------------------------------------------



 



     3.6 Stock Options.
        (a) The Chairman shall be granted options to purchase shares of the
common stock of the Company as follows: 10,000 shares effective on the date of
execution of this Agreement, 10,000 shares effective on January 1, 2008 and
10,000 shares effective on January 1, 2009, (the “Options”). The Options shall
be entitled to all of the rights, benefits and privileges to which stock options
issued under the Company’s Incentive Stock Options Plans are entitled including,
without limiting the generality of the foregoing, their adjustment to take into
account the dilution effect of stock dividends and stock splits.
        (b) Up to twenty five percent (25%) of the Options may be exercised by
the Chairman each year during a period commencing after the third and ending on
the tenth anniversary of this Agreement, provided that the Options will become
fully vested and exercisable in the event of a change of control of the Company
as such term is defined in the “Change of Control Compensation Agreement”
between the Chairman and the Company of even date (the “Compensation
Agreement”), or if the Chairman becomes disabled, dies or retires from
employment with the Company; and
        (c) The Options shall survive one (1) year after termination of this
Agreement, unless said termination is pursuant to Sections 6.1, 6.5 or 6.6
hereto.

6



--------------------------------------------------------------------------------



 



     3.7 Deffered Compensation. The Chairman shall have the right to designate,
at his sole discretion, any portion of the compensation payable by the Company
hereunder for contribution to the Company’s deffered compensation plan.
     4. DISABILITY
     4.1 If the Chairman shall become disabled or incapacitated to the extent
that he is unable to perform his duties hereunder, and so long as such
disability continues, the Chairman shall continue to receive his full
compensation for a period not to exceed the lesser of the remaining term of this
Agreement or one (1) year.
     4.2 There shall be deducted from the amounts paid to the Chairman hereunder
during any period of disability or incapacitation, as described in Section 4.1
hereof, any amounts actually paid to the Chairman pursuant to any disability
insurance or other similar such programs which the Company has instituted or may
institute on behalf of its employees for the purpose of providing compensation
in the event of disability.
     5. INTENTIONALLY DELETED
     6. TERMINATION
     6.1 The Board of Directors shall have the right, at any time upon prior
written Notice of Termination satisfying the requirements of Section 6.8(b)
hereof, to terminate this Agreement, including termination for just cause. For
the purpose of this Agreement, “termination for just cause” shall mean
termination for the willful and continued failure of the Chairman to perform his
duties under this Agreement or the

7



--------------------------------------------------------------------------------



 



willful engaging by the Chairman in illegal conduct or gross misconduct
materially injurious to the Company, as determined by a court of competent
jurisdiction or a federal or state regulatory agency having jurisdiction over
the Company. For purposes of this paragraph, no act, or failure to act, on the
Chairman’s part shall be considered “willful” unless done, or omitted to be
done, by him not in good faith and without reasonable belief that his action or
omission was in the best interest of the Company; provided that any act or
omission to act on the Chairman’s behalf in reliance upon an opinion of counsel
to the Company or counsel to the Chairman shall not be deemed to be willful.
     6.2 In the event this Agreement is terminated for just cause pursuant to
Section 6.1 hereof, the Chairman shall have no right to compensation or other
benefits for any period after such date of termination. If the Chairman is
terminated by the Company other than for just cause pursuant to Section 6.1
hereof and other than in connection with a change of control of the Company, as
defined in the Compensation Agreement, the Chairman’s right to compensation and
other benefits under this Agreement shall be as set forth in Sections 6.8(c) and
(d) hereof.
     6.3 The Chairman shall have the right, upon prior written Notice of
Termination of not less than thirty (30) days satisfying the requirements of
Section 6.8(b) hereof, to terminate this Agreement. In such event, the Chairman
shall have the right as of the date of termination to receive all accrued
compensation and other benefits provided for in this Agreement. Provided,
however, that if the Chairman terminates

8



--------------------------------------------------------------------------------



 



this Agreement for “good reason” pursuant to Section 6.8(a) hereof he shall be
entitled to receive the severance payment provided for in Section 6.8(c)hereof.
If the Chairman provides a Notice of Termination for good reason the date of
Termination shall be the date on which a Notice of Termination is given.
     6.4 If the Chairman is suspended from office and/or temporarily prohibited
from participating in the conduct of the Company’s affairs pursuant to a notice
served under the Federal Deposit Insurance Act (“FDIA”) or under the Federal
Reserve Act (“FRA”), the Company’s obligations under this Agreement shall be
suspended as of the date of service unless stayed by appropriate proceedings. If
the charges in the notice are dismissed, the Company shall:(i)pay the Chairman
all the compensation withheld while contract obligations were suspended, and,
(ii)reinstate(in whole or in part)any of its obligations which were suspended.
     6.5 If the Chairman is removed from office and/or permanently prohibited
from participating in the conduct of the Company’s affairs by an order issued
under the FDIA or the FRA, all obligations of the Company under this Agreement
shall terminate, as of the effective date of the order, but the rights of the
Chairman to compensation earned as of the date of termination shall not be
affected.
     6.6 If the Company is in default, as defined to mean an adjudication or
other official determination of a court of competent jurisdiction or other
public authority pursuant to which a conservator, receiver or other legal
custodian is appointed for the Company for the purpose of liquidation, all

9



--------------------------------------------------------------------------------



 



obligations under this Agreement shall terminate as of the date of default, but
the rights of the Chairman to compensation and benefits accrued as of the date
of termination shall not be affected.
     6.7 In the event that this Agreement is terminated in a manner which
violates the provisions of Section 6.1, as determined by a court of competent
jurisdiction, the Chairman shall be entitled to reimbursement for all reasonable
costs, including attorneys’ fees in challenging such termination. Such
reimbursement shall be in addition to all rights to which the Chairman is
otherwise entitled under this Agreement.
     6.8 (a) The Chairman may terminate this Agreement for good reason. For
purposes of this Agreement,“good reason” shall mean (i) a failure by the Company
to comply with any material provision of this Agreement, which failure has not
been cured within ten (10) days after a notice of such noncompliance has been
given by the Chairman to the Company, or (ii)any purported termination of this
Agreement which is not effected pursuant to a Notice of Termination satisfying
the requirements of paragraph (b)hereof (and for purposes of this Agreement no
such purported termination shall be effective).
          (b) Any termination of the Chairman’s employment by the Company or by
the Chairman shall be communicated by a written Notice of Termination to the
other party hereto. For purposes of this Agreement, a “Notice of Termination”
shall mean a dated notice which shall (i) indicate the specific termination
provision in the Agreement relied upon; (ii) set forth in reasonable detail the
facts and circumstances claimed

10



--------------------------------------------------------------------------------



 




to provide a basis for termination of this Agreement under the provision so
indicated; (iii)specify a date of termination, which shall be not less than
thirty (30)nor more than ninety (90) days after such Notice of Termination is
given, except in the case of the Company’s termination of this Agreement for
just cause pursuant to Section 6.1 hereof, in which case the Notice of
Termination may specify a date of termination as of the date such Notice of
Termination is given; and (iv) be given in the manner specified in Section 9.1
hereof.
          (c) In the event that: (i) the Chairman shall terminate this Agreement
for good reason as defined in subparts (i) or (ii) of Section 6.8(a) hereof, or
(ii) if this Agreement is terminated by the Company for other than just cause
pursuant to Section 6.1 hereof and other than in connection with a change in
control of the Company, as defined in the Compensation Agreement,then in lieu of
any further fee payments to the Chairman for periods subsequent to the date of
termination, the Company shall pay as a termination payment to the Chairman an
amount equal to the product of (A) the aggregate annual compensation paid to or
payable by the Company and any of its subsidiaries to the Chairman, which amount
shall include the Chairman’s base fee, bonus (equal to the highest cash bonus
paid to the Chairman in any of the two fiscal years prior to the date of
termination of this Agreement, car allowance and the value of any other benefits
provided to the Chairman, during the year in which the termination of this
Agreement occurs, multiplied by (B) 2.00, such payment to be made in a lump sum
on or before the fifth day following the date of termination.

11



--------------------------------------------------------------------------------



 



          (d) Unless this Agreement is terminated for just cause pursuant to
Section 6.1 hereof or pursuant to Section 6.5 hereof, the Company shall maintain
in full force and effect, for the continued benefit of the Chairman for the
balance of the term of this Agreement (as such term may have been extended or
provided herein), all benefit plans and programs in which the Chairman was
entitled to participate immediately prior to the date of termination, provided
that the Chairman’s continued participation is possible under the general terms
and provisions of such plans and programs.
          (e) The Chairman shall not be required to mitigate the amount of any
payment provided for in paragraphs (c) and (d) of this Section 6.8 by seeking
other sources of income or otherwise.
     7. INDEMNIFICATION
     7.l The Company shall indemnify the Chairman, to the fullest extent
authorized by applicable federal and Commonwealth of Puerto Rico laws and
regulations, with respect to any threatened, pending or completed action, suit
or proceeding, whether civil, criminal, administrative or investigative (other
than an action by or in the right of the Company) that the Chairman is a party
or is threatened to made a party by reason of the fact that he is or was a
Director and Chairman of the Company’s Board of Directors, or is or was serving
at the written request of the Company as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust or other enterprise,
against costs and expenses (including attorneys’ fees), judgments, fines and
amounts paid in settlement actually and reasonably incurred

12



--------------------------------------------------------------------------------



 



by him in connection with such action, suit or proceeding if he acted in good
faith and in a matter he reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe his conduct was unlawful,
provided that the Company shall not be liable for any amounts which may be due
to the Chairman in connection with a settlement of any action, suit or
proceeding effected without its prior written consent or any action, suit or
proceeding initiated by the Chairman seeking indemnification hereunder without
its prior written consent. The provisions of this Section 7.1 shall survive the
termination of this Agreement.
     8. SUCCESSORS OF THE PARTIES
     8.1 This Agreement shall inure to the benefit of and be binding upon the
Chairman, and, to the extent applicable, his assigns, executors, and personal
representatives and the Company, its successors, and assigns, including, without
limitation, any person, partnership, or corporation which may acquire all or
substantially all of the Company’s assets and business, or with or into which
the Company may be consolidated or merged, and this provision shall apply in the
event of any subsequent merger, consolidation, or transfer.
     8.2 This Agreement is personal to each of the parties hereto and neither
party may assign or delegate any of his or its rights or obligations hereunder
without first obtaining the written consent of the other party.

13



--------------------------------------------------------------------------------



 



     9. NOTICES
     9.1 All notices required by this Agreement to be given by one party to the
other shall be in writing and shall be deemed to have been delivered either:
     (a) When personally delivered to the office of the Secretary of the Company
at his regular corporate office, or the Chairman in person; or
     (b) Five days after depositing such notice in the United States mails,
certified mail with return receipt requested and postage prepaid to:

  (i)   José J. Gil de Lamadrid
Office Zone
Carretera #20, Sector Cubitas
Centro Industrial Cabanillas
Guaynabo, PR 00969     (ii)   Oriental Financial Group Inc.
P.O. Box 195115
San Juan, Puerto Rico 00919-5115

or such other address as either party may designate to the other by notice in
writing in accordance with the terms hereof.
     10. AMENDMENTS OR ADDITION
     10.1 No amendments or additions to this Agreement shall be binding unless
in writing and signed by both parties. The prior approval by a two-thirds
affirmative vote of the full Board of Directors of the Company shall be required
in order for the Company to authorize any amendments or additions to this
Agreement, to give any consent or waivers of provisions of this Agreement, or to
take any other action under this

14



--------------------------------------------------------------------------------



 



Agreement including any termination of this Agreement with or without just cause
under Section 6.1 hereof.
     11. MISCELLANEOUS
     11.1 No course of conduct between the Company and Chairman to exercise any
right or power given under this Agreement shall:(i) impair the subsequent
exercise of any right or power, or (ii) be construed to be a waiver of any
default or any acquiescence in or consent to the curing of any default while any
other default shall continue to exist, or be construed to be a waiver of such
continuing default or of any other right or power that shall theretofore have
arisen; and, every power and remedy granted by law and by this Agreement to any
party hereto may be exercised from time to time, and as often as may be deemed
expedient. All such rights and powers shall be cumulative to the fullest extent
permitted by law.
     11.2 The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.
     11.3 This Agreement shall be governed in all respects and be interpreted by
and under the laws of the Commonwealth of Puerto Rico, except to the extent that
such law may be preempted by applicable Federal law, including regulations,
opinions or orders duly issued by the FDIC and the FRB(“Federal Law”), in which
event this Agreement shall be governed and be interpreted by and under Federal
Law. Venue for the litigation of any and all matters arising under or in
connection with this Agreement shall be laid in the United States District Court
for

15



--------------------------------------------------------------------------------



 



the District of Puerto Rico, at San Juan, in the case of federal jurisdiction,
and in the Superior Court of the Commonwealth of Puerto Rico in San Juan, in the
case of state court jurisdiction.
     11.4 Notwithstanding anything to the contrary herein contained, the payment
or obligation to pay any monies or granting of any rights or privileges to the
Chairman as provided in this Agreement shall not be in lieu or derogation of the
rights and privileges that the Chairman now has under any plan or benefit
presently outstanding.
     11.5 As used herein the term “Company” shall include all of the Company’s
subsidiaries and affiliates.
     At San Juan, Puerto Rico as of this 10th day of November, 2006.

                          ORIENTAL FINANCIAL GROUP INC.    
 
               
/s/ José J. Gil de Lamadrid
      By:   /s/ Miguel Vázquez-Deynes    
 
José J. Gil de Lamadrid
         
 
Miguel Vázquez-Deynes    
Chairman
          Director-Chairman    
 
          Compensation Committe    

16